Citation Nr: 0206487	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Evaluation of right ankle instability with post-traumatic 
arthritis, rated as 20 percent disabling from December 22, 
1990.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Baltimore, Maryland RO that, among other things, granted a 
claim of entitlement to service connection for right ankle 
instability with post-traumatic arthritis, and assigned a 10 
percent evaluation effective from December 22, 1990.  
Subsequently, the RO, by a September 1997 decision, re-
evaluated the veteran's service-connected right ankle 
disability as 20 percent disabling, effective from 
December 22, 1990.  In May 1999, the Board denied the claim 
for a higher evaluation.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 1999, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's May 1999 decision.  By an order dated in 
December 1999, the Court granted the joint motion, vacated 
the Board's May 1999 decision, and remanded the case to the 
Board for further action.  

Subsequently, in July 2000, the Board again denied the claim 
for a higher evaluation, and the veteran appealed the 
decision to the Court.  In November 2000, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's July 2000 decision.  In accordance with 
the joint motion, the Court vacated the Board's July 2000 
decision and again remanded the case to the Board for further 
action.  In August 2001, the Board remanded the case for 
additional development.  In November 2001, it was noted that 
the veteran had requested a transfer of his claims file; 
jurisdiction of his case was transferred to the Indianapolis, 
Indiana RO.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, December 22, 1990.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by marked limitation of motion in the right ankle 
with dorsiflexion limited to 5 degrees and plantar flexion 
limited to 10 degrees.


CONCLUSION OF LAW

An evaluation higher than 20 percent for right ankle 
instability with post-traumatic arthritis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 
4.27, 4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5271) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected right ankle disability is manifested by 
chronic pain and instability which have become worse over 
time, thereby entitling the veteran to a higher evaluation.  
It is contended that the veteran should also be awarded 
separate ratings for separate manifestations of his 
disability.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Facts

The veteran's service medical records show treatment for 
right ankle pain and swelling in November 1983.  The 
diagnosis was recurrent right ankle sprain.  

VA treatment records, dated from February 1991 to May 1992, 
show the veteran's complaints of right leg and ankle pain, as 
well as observations of fibula tenderness.  The diagnosis in 
February 1991 was Achilles tendinitis, and in March 1991, the 
veteran was seen for what he thought was a possible fracture.  
Following x-ray evaluation, the diagnosis was stress fracture 
of the right fibula.  VA treatment records show that the 
veteran's right ankle was casted for one month beginning in 
March 1991.  

Interestingly, February 1991 right lower leg x-rays were 
negative for a fracture, periosteal reaction, or soft tissue 
density.  On the other hand, March 1991 right ankle x-rays 
revealed a focal, benign-appearing periosteal bone formation 
along the distal shaft of the fibula about two inches above 
the ankle joint possibly related to an earlier trauma and a 
subchondral osteophyte formation arising from the anterior 
lip of the distal tibia consistent with a degenerative 
process.

Private treatment records from Dr. L.K., dated from November 
1991 to July 1994, show that the veteran was given Tylenol # 
3 and/or Darvocet for pain.  It is not clear from these 
records, however, whether this pain medication was given for 
his right ankle disability or an unrelated disorder.

At the veteran's first VA examination, conducted in April 
1992, the veteran reported that he began to experience pain 
in his right ankle approximately 16 months earlier and he was 
diagnosed with a stress fracture.  He complained of right 
ankle pain, especially in cold and damp weather, as well as 
following physical activity.  On examination, no swelling was 
seen.

At a July 1994 VA examination, the veteran reported initially 
injuring his right ankle in 1983 while in military service 
and thereafter having periodic buckling episodes, including 
an incident in December 1990, just prior to his separation 
from military service.  It was reported that his first post-
service treatment was obtained from a private physician (Dr. 
T.O.) who concluded that there was no break, and the veteran 
was advised to take aspirin and stay off his ankle.  He was 
next evaluated at a VA medical center (VAMC) and the 
examining physician may have suspected ankle instability.  
Subsequently, about a month later, the veteran was seen by a 
podiatrist who thought the veteran's history and symptoms 
were consistent with a stress fracture.  X-rays, however, 
were not taken.  Nonetheless, the veteran was casted for 6 
weeks.  It was reported that the veteran was treated at a 
VAMC in February 1991 because of right leg pain; examination 
at the time revealed no swelling, but he had tenderness in 
the Achilles tendon area.  X-rays at that time were negative.  
The diagnosis was Achilles tendonitis.  The veteran was 
treated with Motrin. 

On examination, the right ankle showed obvious enlargement 
with prominence in the lateral aspect of the ankle joint.  
Medial lateral instability was noted.  Anterior drawer sign 
was negative.  The circumference of the ankle on the right 
side was 10 and 3/4 inches versus 10 and 1/4 inches on the 
left.  The examiner opined that the veteran had moderate 
restriction in the range of motion of the right ankle joint.  
Specifically, dorsiflexion was 0 degrees and plantar flexion 
was 20 degrees.  The stress views of both ankles showed 20 
degrees of talar tilt as opposed to 0 degrees on the opposite 
side.  X-rays of the ankle joint revealed a 5 millimeter 
medial joint space widening of the right ankle (the examiner 
indicated that normal space was 2 millimeters or less) and 
moderate post-traumatic osteoarthritis with marginal 
osteophytes.  The diagnoses were right ankle mortise 
instability and post-traumatic osteoarthritis.  The examiner 
also opined that 

[h]istorically it becomes quite evident 
that [the veteran's] original problem 
dates back to the 1983 [in-service] 
injury. . .  It also further becomes [an] 
undeniable fact that the [veteran] 
continued to have episodes of the ankle 
modus instability which he simply tended 
to ignore.  It must further be pointed 
out that he did have the inversion injury 
to the right ankle during the intramural 
basketball game in December 1990 which he 
attributed to . . . the series of the 
buckling episodes. . .  [T]here is little 
doubt in the mind of this examiner that 
the [veteran] sustained the major 
ligamentous rupture of the right ankle 
joint as a result of service-connected 
injury in 1983 and further aggravated by 
1990 injury, eventually resulting in 
post[-]traumatic osteoarthritis.  

A July 1994 x-ray revealed a slight deformity of the distal 
end of the right tibia and fibula probably due to old healed 
fractures, widening of the mortise angle, slight swelling of 
the soft tissue, and moderate post-traumatic arthritis.

In August 1996, the RO received from the veteran several 
photographs of his right ankle.  These appeared to show an 
enlarged right ankle.

At a September 1997 VA examination, the veteran reported the 
history of his right ankle injury and in-service and post-
service treatment as outlined above.  The veteran complained 
of right ankle instability with pain.  He reported that, 
while he was able to walk a long distance, he nonetheless 
experienced right ankle instability.  On examination, the 
right external malleolus was more prominent than the left 
one.  No other deformity was noted.  The veteran had no pain 
with manipulation of the ankle.  No swelling or edema in 
either ankle was noted.  The inversion and eversion of the 
right foot was limited and was less than on the left side.  
There was no pain with movement of the joints.  Range of 
motion studies disclosed right ankle dorsiflexion of 0 to 5 
degrees and plantar flexion of 0 to 10 degrees.  X-rays of 
the right ankle in different positions were normal.  The 
diagnosis was history of trauma, right ankle, with limitation 
in range of motion.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Furthermore, in cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether an evaluation greater than 20 percent was 
warranted for any period of time during the pendency of his 
claim.

The veteran's service-connected right ankle instability with 
post-traumatic arthritis is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which pertains to limitation of motion of the ankle, since 
December 22, 1990.  Given potentially applicable rating 
criteria, a higher evaluation than 20 percent cannot be 
assigned under either Diagnostic Code 5271, Diagnostic 
Code 5272 (ankylosis of the subastragalar or tarsal joint), 
Diagnostic Code 5273 (malunion of the os calcis or 
astragalus), or Diagnostic Code 5274 (astragalectomy).  This 
is so because the highest rating has already been 
specifically awarded under Diagnostic Code 5271, and the 
veteran does not have ankylosis of the subastragalar or 
tarsal joint (Diagnostic Code 5272), or malunion of the os 
calcis or astragalus (Diagnostic Code 5273).  Additionally, 
an astragalectomy has not been performed (Diagnostic Code 
5274).  

The Board noted, in part, in its August 2001 remand that, 
because of the specific instructions in the November 2000 
joint motion, clarification of the evidence was necessary to 
determine whether the veteran's service-connected right ankle 
disability warranted a rating in excess of 20 percent.  
Specifically, the November 2000 motion required that VA 
determine whether x-ray evidence suggested the presence of 
malunion or nonunion as contemplated by 38 C.F.R. § 4.71a 
(Diagnostic Code 5262).  In addition, the motion required 
that consideration be given to entitlement to separate 
disability ratings for arthritis and instability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  In its remand, the Board requested 
that the RO schedule another VA examination to clarify the 
questions posed in the joint motion.

The record shows that, in December 2001, the veteran's 
representative contacted the RO and requested that the RO 
expedite the veteran's scheduled examination date because the 
veteran resided for most of the year in Thailand.  The 
representative indicated that the veteran would continue to 
receive his mail at his Indiana address, would be in Indiana 
during the holidays, and would like his examination scheduled 
during that time.  By making this request, the representative 
gave the RO only a two-week time frame in which to schedule 
the veteran's examination.  The RO informed the 
representative that it would make an effort to schedule the 
veteran during that time.  The record shows that the RO and 
VA medical facility thereafter scheduled the veteran's 
examination in January 2002 in order to accommodate the 
veteran and, in turn, expedite his claim.  

The record indicates that the veteran appeared at the 
scheduled VA examination in January 2002; however, the 
veteran became belligerent and decided to leave.  The 
examination report indicates that the veteran refused to have 
his right ankle evaluated.  According to the examiner, by 
leaving the examination and refusing to be examined, the 
veteran made it impossible for the examiner to ascertain the 
extent of the veteran's service-connected disability.

With respect to January 2002 VA examination, it should be 
pointed out that the rating decision appealed by the veteran 
was the original rating for right ankle disability, see 
Fenderson, supra, and as such was the result of an original 
compensation claim.  This is significant because the 
provisions of 38 C.F.R. § 3.655 require the adjudication of 
any original compensation claim based on the available 
evidence of record when an examination is necessary to prove 
entitlement and the claimant fails to report without good 
cause.  38 C.F.R. § 3.655(b) (2001).  Accordingly, the Board 
must decide this matter without the advantage of evidence 
that might have been obtained had the veteran submitted to 
the examination scheduled in January 2002.

The provisions of 38 C.F.R. § 3.655 were provided to the 
veteran in a March 2002 supplemental statement of the case, 
which further informed the veteran that he had failed to 
cooperate with the VA examination scheduled in January 2002 
and that evidence from this examination, which might have 
been material to the outcome of his claim, could not be 
considered.  No response was received from the veteran.  
Because, as will be explained below, the examination was 
necessary to obtain the evidence to show entitlement to a 
higher rating, the Board therefore concludes that his failure 
to submit to examination equates to failure to report, which 
means that the Board must rate on the basis of the available 
record.  38 C.F.R. § 3.655.  

Based on the evidence of record, the Board finds that an 
evaluation higher than 20 percent for right ankle instability 
with post-traumatic arthritis from December 22, 1990 is not 
warranted.  The veteran is entitled to a rating under 
Diagnostic Code 5262 if he has malunion of the tibia and 
fibula with slight, moderate, or marked ankle disability, or 
nonunion of the tibia or fibula with loose motion requiring a 
brace.  38 C.F.R. § 4.71a (2001).  Although it is not 
entirely clear that the fracture noted in March 1991 is part 
of the service-connected disability, especially since no such 
problem was noted until after military service and such a 
problem has not been specifically service connected, the 
salient point to be made is that, even if a fracture residual 
is deemed to be part of the service-connected disability, as 
suggested by the December 1999 joint motion, no where in the 
record is there any suggestion of malunion or nonunion.  In 
fact, although the July 1994 x-ray revealed a deformity, 
there was no evidence of malunion of the tibia and fibula 
with slight, moderate, or marked ankle disability, or 
nonunion of the tibia or fibula with loose motion requiring a 
brace.  To suggest that the evidence as it stands shows 
either malunion or nonunion would violate the requirement in 
Colvin that the Board rely only on independent medical 
evidence.  As already noted, no competent medical authority 
has ever indicated that the veteran has malunion or nonunion.  
The Board sought clarification of this point in its August 
2001 remand, but the veteran failed to cooperate, which 
failure meant that VA is restricted to rating the veteran's 
ankle based on the available evidence of record.  38 C.F.R. 
§ 3.655.  Consequently, absent a showing of malunion or 
nonunion, a rating under these criteria is not warranted.  

Given potentially applicable rating criteria, the veteran 
will only be entitled to a higher evaluation if ankylosis is 
shown.  Specifically, Diagnostic Code 5270 provides that 
ankylosis of either ankle warrants a 20 percent evaluation 
when there is ankylosis in plantar flexion at less than 30 
degrees; a 30 percent evaluation is warranted when there is 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees; and a 40 percent 
evaluation is warranted when there is ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a (Diagnostic Code 5270) 
(2001).

Significantly, the record does not show ankylosis of the 
right ankle.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In 
fact, at the veteran's July 1994 VA examination, right ankle 
range of motion included motion from 0 to 20 degrees of 
plantar flexion.  Similarly, at the September 1997 VA 
examination, right ankle range of motion was 5 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  In the 
absence of ankylosis, the Board may not rate his service-
connected right ankle disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Consequently, given the 
veteran's ankle motion, a higher evaluation is not warranted 
for the veteran's service-connected right ankle disability 
under Diagnostic Code 5270.  

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  Although the veteran has 
complained of pain that affects his ankle function, it is 
important to note that the veteran's 20 percent rating is for 
"marked" limitation of motion under Diagnostic Code 5271--
the highest disability rating 

available for limitation of motion of an ankle, short of 
ankylosis.  In such an instance, where "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca, 8 Vet. App. at 202 (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. at 85; see also VAOPGCPREC 36-97 (Dec. 
12, 1997).

The December 1999 joint motion requires that discussion be 
provided on the question of entitlement to a separate rating 
for arthritis consistent with 38 C.F.R. § 4.59 and 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
Lichtenfels, the Court held that, Diagnostic Code 5003 and 
§ 4.59, when read together, indicate that painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under DC 5003, even though there is no actual 
limitation of motion.

In this regard, the Board notes that, while service 
connection is in effect for arthritis of the right ankle, 
such disability is evaluated on the basis of limitation of 
motion and is accounted for by the 20 percent evaluation 
already assigned under Diagnostic Code 5271.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Even the provisions of 
Diagnostic Code 5003 specifically mandate that arthritis is 
to be rated on the basis of limitation of motion.  Diagnostic 
Code 5003.  Only when the limitation of motion of the joint 
involved is noncompensably disabling is a 10 percent rating 
to be assigned for each major joint affected by limitation of 
motion.  Id.  

In Lichtenfels, the Court reversed and remanded a Board 
decision that had denied separate ratings for degenerative 
arthritis of the right foot and spine.  1 Vet. App. at 484.  
In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court vacated 
and remanded a Board decision that had denied the veteran's 
claims for increased (compensable) ratings for his service-
connected left and right hip disabilities.  The Court, 
however, in both Lichtenfels, supra, and Hicks, supra, stated 
that 38 C.F.R. §§ 4.59, 4.71a, and Diagnostic Code 5003 
allowed a veteran to be awarded a compensable 

disability award for arthritis when the veteran, unlike the 
current veteran, did not have a compensable degree of 
limitation of motion of the joint effected by arthritis.  
Lichtenfels, 1 Vet. App. at 488; Hicks, 8 Vet. App. at 420, 
421.  The Court in Lichtenfels, supra, also held that the 
veteran could be awarded separate compensable ratings under 
Diagnostic Code 5003 for the service-connected degenerative 
joint disease he had in his lumbar spine, thoracic spine, and 
right foot.  Lichtenfels, 1 Vet. App. at 488.  The Court did 
not state in either decision that a veteran was entitled to 
separate compensable disability awards for both arthritis 
(under Diagnostic Code 5003) and limitation of motion (under 
another Diagnostic Code) in the same joint.  In short, 
assigning separate ratings on the basis of both arthritis 
under Diagnostic Code 5003 and limitation of motion under 
Diagnostic Code 5271 would be inappropriate because it would 
violate the rule against pyramiding, 38 C.F.R. § 4.14 (2001), 
and the specific rule set out in Diagnostic Code 5003 itself.  

The Board also finds that the veteran is not entitled to a 
separate rating for instability of the right ankle.  The 
evidence shows that he had recurrent sprains in service, and 
in July 1994 he complained of periodic buckling.  The 1994 
examination revealed medial lateral instability, but the 
examiner did not specify the extent of disability, if any, 
caused by the instability.  Additionally, in September 1997 
the veteran complained of instability, but none was mentioned 
on physical examination.  In fact, the diagnosis made at the 
1997 examination did not include instability.  Such evidence 
raises the question of whether the veteran now experiences 
disabling instability that may be assigned a compensable 
rating.  Consequently, the examination requested in the 
Board's remand was required to show entitlement.  This is 
particularly so because the drafters of the rating schedule 
did not specifically provide criteria for rating instability 
of the ankle.  The Board has no jurisdiction to create 
criteria, which means that evidence is needed to show some 
compensably disabling problem that is ratable by analogy, see 
38 C.F.R. § 4.20, or otherwise.  Without the evidence that 
might have been obtained by the January 2002 examination, a 
separate rating based on instability is not warranted.


Based on the foregoing arguments, the Board has given 
consideration to the potential application of various 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As discussed above, the 
medical evidence explicitly reveals that a 20 percent 
evaluation is in order for marked limitation of motion.  The 
Board, however, finds that the evidence does not establish 
that his right ankle disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has described his ankle as being so bad that his 
daily activity is adversely affected, the evidence of record 
does not demonstrate that ankle problems have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
his service-connected disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board finds that, for the reasons set out above, 
especially in light of the inapplicability of rating criteria 
other than Diagnostic Code 5271, and the record available 
since the veteran filed his claim, a rating higher than 20 
percent is not warranted at any point during the pendency of 
this claim.  Fenderson, supra.  In summary, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an evaluation higher than 20 percent.  
As the preponderance of 

the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation must be denied.  

In denying the claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
claim addressed above.  The Board finds that further action 
by the RO in accordance with the VCAA is not necessary in 
this case.  This is so because the requirements of the law 
have been satisfied, especially after the Board's August 2001 
remand when clarifying medical evidence was sought.  The 
appellant was notified in a letter from the RO, dated in 
November 2001, of the changes brought about by the VCAA and 
of the evidence necessary to substantiate the claim, and he 
was given the opportunity to submit additional evidence.  He 
also has been notified at different times of the criteria by 
which his claim was to be judged.  In addition, the appellant 
was provided with an opportunity to request a hearing in 
order to provide testimony in support of his claim, but he 
did not request one.  The Board also concludes that the RO 
has taken all action necessary to assist in the development 
of the claim.  In fact, the veteran has been afforded 
multiple examinations in connection with the current appeal, 
and the RO has sought clarifying medical evidence where 
required.  There is no indication that further action should 
be taken, especially in light of the mandate of 38 C.F.R. 
§ 3.655 to rate on the available record. 

								(Continued on Next 
Page)

ORDER

An evaluation higher than 20 percent for right ankle 
instability with post-traumatic arthritis since December 22, 
1990, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

